Title: To James Madison from William Willis, 29 September 1802 (Abstract)
From: Willis, William
To: Madison, James


29 September 1802, Barcelona. Transmits a copy of his 19 Sept. dispatch, since which nothing new has occurred. “I have not yet been able to get the Papers and Plate Promised me from the Person who has told me he has them,… but I am Confident he will make no bad use of them. As Soon as I get them, I Shall enclose a Set of them to you, and Shall Send the Plate.… The Name of the person who has these Papers, is James Mills, whose unfortunate Situation, and his being in Madrid much of his time precludes him even from Suspicion of having Any thing to do with the business of the fabrication or Circulation.… It Appears to me to have been a villanous plan in the Person who Sent them to Mills, to injure him if Possible, and Also to involve me in the injury, as I have advanced him a Large Sum to defend his Ship against the Spanish Government.… There is now a Sweedish Frigate in the Road which will take under her Convoy two American Vessels which are here Ready to Sail.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 2 pp. In a clerk’s hand, signed by Willis.



   
   A full transcription of this document has been added to the digital edition.

